•• f   >



           AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                              Page I of!



                                                       UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                               JUDGMENT IN A CRIMINAL CASE
                                                       V.                              (For Offenses Committed On or After November 1, 1987)


                             Alejandro Martinez-Martinez                               Case Nwnber: 3:20-mj-20367

                                                                                       M atth ew CB"mmnger
                                                                                       Defendant's Attorney


           REGISTRATION NO. 9441 6298
                                                                                                                        FILED
           THE DEFENDANT:                                                                                                 FEB 1 8 2020
            [:gj pleaded guilty to count(s) I of Complaint
                                                                                              CLERK US DISTRICT COURT
            D was found guilty to count(s)                                                           DISTRICT OF CALIFORNIA
                                                                                                              ~~,




              after a plea of not guilty.                                                 BY                        ut::1--'lllY


              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                         Nature of Offense                                                     Count Number(s)
           8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                           1
            D The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
            D Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                          \
                                              \,
                                                   /
                                         1 E'J, TIME SERVED                         D _ _ _ _ _ _ _ _ days

            [gj Assessment: $10 WAIVED                       [gj Fine: WAIVED
            [gj Court recommends USMS, ICE or DHS or other arresting agency return all property and all docwnents in
            the defendant's possession at the time of arrest upon their deportation or removal.
            D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circwnstances.

                                                                                     Tuesday, February 18, 2020
                                                                                     Date of Imposition of Sentence




                                                                                    IlidLR~OCK
                                                                                     UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                    3:20-mj-20367
